TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00395-CV



                                         J. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
           NO. 51642, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant J.C. filed her notice of appeal on June 28, 2022.            The appellate

record was complete on July 21, 2022, making appellant’s brief due on August 8, 2022. On

August 5, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order Nina Sanchez Willis to

file appellant’s brief no later than August 29, 2022. If the brief is not filed by that date, counsel

may be required to show cause why she should not be held in contempt of court.

               It is ordered on August 17, 2022.
Before Justices Goodwin, Baker, and Kelly




                                            2